Exhibit 10.1

INDEMNITY AGREEMENT

This Indemnification Agreement (“Agreement”) is made as of             , 2013,
by and between Genpact Limited, an exempted limited company organized under the
laws of Bermuda (“Company”) and                      (“Indemnitee”).

RECITALS

WHEREAS, highly competent persons have become more reluctant to serve
publicly-held corporations as directors or in other capacities unless they are
provided with adequate protection through insurance and/or adequate
indemnification against inordinate risks of claims and actions against them
arising out of their service to and activities on behalf of such corporations;

WHEREAS, the Amended and Restated Memorandum of Association (the “Charter”) and
Amended and Restated Bye-laws (the “Bye-laws”) of the Company provide for
indemnification of the officers and directors of the Company, and Indemnitee may
also be entitled to indemnification pursuant to the Companies Act 1981 (Bermuda)
as amended (“BCA”);

WHEREAS, the Board of Directors of the Company (the “Board”) has determined
that, in order to attract and retain qualified individuals, the Company will
attempt to maintain on an ongoing basis, at its sole expense, liability
insurance to protect persons serving the Company and its subsidiaries from
certain liabilities;

WHEREAS, the uncertainties relating to such insurance and to indemnification
have increased the difficulty of attracting and retaining such persons;

WHEREAS, the Board has determined that the increased difficulty in attracting
and retaining such persons is detrimental to the best interests of the Company
and its shareholders and that the Company should act to assure such persons that
there will be increased certainty of such protection in the future;

WHEREAS, it is reasonable, prudent, necessary and in the best interests of the
Company contractually to obligate itself to indemnify, and to advance expenses
on behalf of, such persons to the fullest extent permitted by applicable law so
that they will serve or continue to serve the Company free from undue concern
that they will not be so indemnified;

WHEREAS, this Agreement is a supplement to and in furtherance of the Charter and
Bye-Laws of the Company and any resolutions adopted pursuant thereto and any
liability insurance, and shall not be deemed a substitute therefor, nor to
diminish or abrogate any rights of Indemnitee thereunder;

WHEREAS, Indemnitee does not regard the protection available under the Company’s
Charter, Bye-Laws and insurance as adequate in the present circumstances, and
may not be willing to serve as an officer or director without adequate
protection, and the Company desires Indemnitee to serve in such capacity,
Indemnitee is willing to serve, continue to serve and to take on additional
service for or on behalf of the Company on the condition that [he][she] be so
indemnified;



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the promises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:

1. Services to the Company. Indemnitee will serve or continue to serve, at the
will of the Company, as an officer, director or key employee of the Company for
so long as Indemnitee is duly elected or appointed or until Indemnitee tenders
[his][her] resignation or is otherwise removed as an officer, director or key
employee; however, this Agreement shall not impose any obligation on Indemnitee
or the Company to continue Indemnitee’s service to the Company beyond any period
otherwise required by law or by other agreements or commitments of the parties,
if any.

2. Definitions. As used in this Agreement

(a) “Change of Control” shall mean the occurrence of any of the following
events, not including any events occurring prior to or in connection with the
initial public offering of shares (including the occurrence of such initial
public offering):

 

  (i) during any period of 24 consecutive months, individuals who were members
of the Board at the beginning of such period (the “Incumbent Directors”) cease
at any time during such period for any reason to constitute at least a majority
of the Board; provided, however, that (A) any individual becoming a director
subsequent to the beginning of such period whose appointment or election, or
nomination for election, by the Company’s shareholders was approved by a vote of
at least a majority of the Incumbent Directors shall be considered as though
such individual were an Incumbent Director, but excluding, for purposes of this
proviso, any such individual whose initial assumption of office occurs pursuant
to an actual or threatened proxy contest with respect to election or removal of
directors or other actual or threatened solicitation of proxies or consents by
or on behalf of any “person” (as such term is used in Section 13(d) of the
Exchange Act), other than the Board and (B) any individual becoming a director
subsequent to the beginning of such period whose nomination for election was
designated by any of the Specified Shareholders and made by the Nominating and
Governance Committee of the Board (or any successor committee thereto), in each
case, pursuant to the Shareholder Agreement, shall be considered as though such
individual were an Incumbent Director;

 

  (ii)

the consummation of (A) an amalgamation, consolidation, statutory share
exchange, reorganization, recapitalization, tender offer or similar form of
corporate transaction involving (x) the Company or (y) any of its subsidiaries,
but in the case of this clause (y) only if Company Voting Securities (as defined
below) are issued or issuable in connection with such transaction (each of the
transactions referred to in

 

-2-



--------------------------------------------------------------------------------

  this clause (A), being hereinafter referred to as a “Reorganization”) or (B) a
sale or other disposition of all or substantially all the assets of the Company
(a “Sale”), unless, immediately following such Reorganization or Sale, (1) all
or substantially all the individuals and entities who were the “beneficial
owners” (as such term is defined in Rule 13d-3 under the Exchange Act (or a
successor rule thereto)) of the Company’s common shares or other securities
eligible to vote for the election of the Board (such securities, the “Company
Voting Securities”) outstanding immediately prior to the consummation of such
Reorganization or Sale beneficially own, directly or indirectly, more than 50%
of the combined voting power of the then outstanding voting securities of the
corporation or other entity resulting from such Reorganization or Sale
(including a corporation or other entity that, as a result of such transaction,
owns the Company or all or substantially all the Company’s assets either
directly or through one or more subsidiaries) (the “Continuing Entity”) in
substantially the same proportions as their ownership, immediately prior to the
consummation of such Reorganization or Sale, of the outstanding Company Voting
Securities (excluding any outstanding voting securities of the Continuing Entity
that such beneficial owners hold immediately following the consummation of such
Reorganization or Sale as a result of their ownership prior to such consummation
of voting securities of any corporation or other entity involved in or forming
part of such Reorganization or Sale other than the Company or a subsidiary),
(2) no Person (excluding any employee benefit plan (or related trust) sponsored
or maintained by the Continuing Entity or any corporation or other entity
controlled by the Continuing Entity) beneficially owns, directly or indirectly,
securities representing a percentage of the combined voting power of the then
outstanding voting securities of the Continuing Entity that is equal to or
greater than (x) in the case of the Specified Shareholders, 50% (in the
aggregate for all Specified Shareholders) or (y) in the case of any Person other
than any Specified Shareholder, 25%, and (3) at least a majority of the members
of the board of directors or other governing body of the Continuing Entity were
Incumbent Directors at the time of the execution of the definitive agreement
providing for such Reorganization or Sale or, in the absence of such an
agreement, at the time at which approval of the board of directors was obtained
for such Reorganization or Sale;

 

  (iii) the shareholders of the Company approve a voluntary plan of liquidation,
winding up or dissolution of the Company, unless such liquidation, winding up or
dissolution is part of a transaction or series of transactions described in
paragraph (ii) above that does not otherwise constitute a Change of Control; or

 

  (iv)

any Person, corporation or other entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) becomes the

 

-3-



--------------------------------------------------------------------------------

  beneficial owner, directly or indirectly, of securities of the Company
representing a percentage of the combined voting power of the Company Voting
Securities that is equal to or greater than (x) in the case of the Specified
Shareholders (or any group including any Specified Shareholder), 50% (in the
aggregate for all Specified Shareholders and all such groups) or (y) in the case
of any Person other than any Specified Shareholder (or any group not including
any Specified Shareholder), 25%; provided, however, that for purposes of this
subparagraph (iv) (and not for purposes of subparagraphs (i) through
(iii) above), the following acquisitions shall not constitute a Change of
Control: (A) any acquisition by the Company or any subsidiary, (B) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any subsidiary, (C) any acquisition by an
underwriter temporarily holding such Company Voting Securities pursuant to an
offering of such securities, (D) any acquisition pursuant to a Reorganization or
Sale that does not constitute a Change of Control for purposes of subparagraph
(ii) above or (E) any acquisition directly from the Company.

(b) “Company” means Genpact Limited and its successors, and shall include, in
the case of any merger, amalgamation or consolidation, in addition to the
resulting corporation and surviving corporation, any constituent corporation
(including any constituent of a constituent) absorbed in such consolidation,
amalgamation or merger which, if its separate existence had continued, would
have had power and authority to indemnify its directors, officers, employees,
trustees, fiduciaries or agents, so that if Indemnitee is or was a director,
officer, employee, trustee, fiduciary or agent of such constituent corporation,
or is or was serving at the request of such constituent corporation as a
director, officer, employee, trustee, fiduciary or agent of another corporation,
partnership, joint venture, trust, employee benefit program or other enterprise,
Indemnitee shall stand in the same position under the provisions of this
Agreement with respect to the resulting or surviving corporation as Indemnitee
would have with respect to such constituent corporation if its separate
existence had continued.

(c) “Corporate Status” describes the status of a person who is or was a
director, officer, employee, agent, trustee or fiduciary of the Company or of
any other corporation, partnership, joint venture, trust, employee benefit plan
or other enterprise which such person is or was serving at the request of the
Company.

(d) “Disinterested Director” means a director of the Company who is not and was
not a party to the Proceeding in respect of which indemnification is sought by
Indemnitee.

(e) “Enterprise” means the Company and any other company, corporation,
partnership, joint venture, trust, employee benefit plan or other enterprise of
which Indemnitee is or was serving at the request of the Company as a director,
officer, employee, agent, trustee or fiduciary.

 

-4-



--------------------------------------------------------------------------------

(f) “Expenses” means all retainers, court costs, transcript costs, fees of
experts, witness fees, private investigators, travel expenses, duplicating
costs, printing and binding costs, telephone charges, postage, fax transmission
charges, secretarial services, delivery service fees, reasonable attorneys’
fees, and all other disbursements or expenses of the types customarily and
properly incurred in connection with prosecuting, defending, preparing to
prosecute or defend, investigating, being or preparing to be a witness in, or
otherwise participating in, a Proceeding or in connection with seeking
indemnification under this Agreement. Expenses also shall include Expenses
incurred in connection with any appeal resulting from any Proceeding, including
without limitation the premium, security for, and other costs relating to any
cost bond, supersedeas bond, or other appeal bond or its equivalent. Expenses,
however, shall not include amounts paid in settlement by Indemnitee or the
amount of judgments or fines against Indemnitee.

(g) “Independent Counsel” means a law firm, or a member of a law firm, that is
experienced in matters of relevant corporation law and neither presently is, nor
in the past five years has been, retained to represent: (i) the Company or
Indemnitee in any matter material to either such party (other than with respect
to matters concerning Indemnitee under this Agreement, or of other indemnitees
under similar indemnification agreements), or (ii) any other party to the
Proceeding giving rise to a claim for indemnification hereunder. Notwithstanding
the foregoing, the term “Independent Counsel” shall not include any person who,
under the applicable standards of professional conduct then prevailing, would
have a conflict of interest in representing either the Company or Indemnitee in
an action to determine Indemnitee’s rights under this Agreement.

(h) “Losses” means all loss, liability, judgments, damages, amounts paid in
settlement, fines, penalties, interest, assessments, other charges or, with
respect to an employee benefit plan, excise taxes or penalties assessed with
respect thereto.

(i) References to “other enterprise” shall include employee benefit plans;
references to “fines” shall include any excise tax assessed with respect to any
employee benefit plan; references to “serving at the request of the Company”
shall include any service as a director, officer, employee, trustee, fiduciary
or agent of the Company which imposes duties on, or involves services by, such
director, officer, employee, trustee, fiduciary or agent with respect to an
employee benefit plan, its participants or beneficiaries; and a person who acted
in good faith and in a manner [he][she] reasonably believed to be in the best
interests of the participants and beneficiaries of an employee benefit plan
shall be deemed to have acted in a manner not opposed to the best interests of
the Company and not in “bad faith” as referred to under applicable law.

(j) “Person” means an individual, entity, partnership, limited liability
company, corporation, association, joint stock company, trust, joint venture,
unincorporated organization, and a governmental entity or any department agency
or political subdivision thereof.

(k) The term “Proceeding” shall include any threatened, pending or completed
action, suit, arbitration, alternate dispute resolution mechanism,
investigation, inquiry, administrative hearing or any other actual, threatened
or completed proceeding, including

 

-5-



--------------------------------------------------------------------------------

any and all appeals, whether brought in the right of the Company or otherwise
and whether of a civil, criminal, administrative or investigative nature and
whether formal or informal, in which Indemnitee was, is or will be involved as a
party or otherwise by reason of or relating to the fact that Indemnitee is or
was a director, officer, employee, agent, trustee or fiduciary of the Company,
by reason of or relating to any action taken by [him][her] or of any action on
[his][her] part while acting as director, officer, employee, agent, trustee or
fiduciary of the Company, or by reason of the fact that [he][she] is or was
serving at the request of the Company as a director, officer, employee, agent,
trustee or fiduciary of another Enterprise, in each case whether or not serving
in such capacity at the time any Loss or Expense is incurred for which
indemnification, reimbursement, or advancement of Expenses can be provided under
this Agreement, including one initiated by an Indemnitee to enforce [his][her]
rights under this Agreement.

(l) “Shareholder Agreement” means the Amended and Restated Shareholder
Agreement, dated as of October 25, 2012, by and among Genpact Limited, Glory
Investments A Limited, Glory Investments B Limited, Glory Investments IV
Limited, Glory Investments IV-B Limited, RGIP, LLC and Twickenham Investment
Private Limited, as such agreement may be further amended and restated, amended,
supplemented or otherwise modified from time to time.

(m) “Specified Shareholder” means Bain Capital Investors, LLC or any entity that
directly or indirectly, through one or more intermediaries, is controlled by
Bain Capital Investors, LLC. As used in this Agreement, “control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such entity, whether through
ownership of voting securities or other interests, by contract or otherwise.
Neither the Company nor any of its Subsidiaries shall be deemed to be a
“Specified Shareholder” for any reason under this Agreement.

(n) For purposes of Sections 3 and 4, the meaning of the phrase “to the fullest
extent permitted by law” shall include, but not be limited to:

 

  A. to the fullest extent permitted by the BCA, and

 

  B. to the fullest extent authorized or permitted by any amendments to or
replacements of the BCA adopted after the date of this Agreement that increase
the extent to which a corporation may indemnify its officers, directors,
employees, agents, trustees, fiduciaries and other persons acting or serving at
the Company’s request.

3. Indemnity in Third-Party Proceedings. The Company shall indemnify Indemnitee
in accordance with the provisions of this Section 3 if Indemnitee was or is, or
was or is threatened to be made, a party to or a witness or participant in any
Proceeding, other than a Proceeding by or in the right of the Company to procure
a judgment in its favor. Pursuant to this Section 3, Indemnitee shall be
indemnified against all Expenses and Losses to the fullest extent permitted by
law.

 

-6-



--------------------------------------------------------------------------------

4. Indemnity in Proceedings by or in the Right of the Company. The Company shall
indemnify Indemnitee in accordance with the provisions of this Section 4 if
Indemnitee was or is, or was or is threatened to be made, a party to or a
participant in any Proceeding by or in the right of the Company to procure a
judgment in its favor. Pursuant to this Section 4, Indemnitee shall be
indemnified against all Expenses and Losses actually and reasonably incurred or
suffered by [him][her] or on [his][her] behalf in connection with such
Proceeding or any claim, issue or matter therein to the fullest extent permitted
by law. No indemnification for Expenses or Losses shall be made under this
Section 4 in respect of any claim, issue or matter as to which Indemnitee shall
have been finally adjudged by a court to be liable to the Company, unless and
only to the extent that a court of appropriate jurisdiction shall determine upon
application that, despite the adjudication of liability but in view of all the
relevant circumstances of the case, Indemnitee is fairly and reasonably entitled
to indemnification, but any such indemnification shall be limited to Expenses.

5. Indemnification for Expenses of a Party Who is Wholly or Partly Successful.
Notwithstanding any other provisions of this Agreement, to the extent that
Indemnitee was or is a party to (or a participant in) and is successful, on the
merits or otherwise, in defense of any Proceeding or in defense of any claim,
issue or matter therein, in whole or in part, the Company shall indemnify
Indemnitee against all Expenses actually and reasonably incurred by [him][her]
in connection therewith. If Indemnitee is not wholly successful in such
Proceeding but is successful, on the merits or otherwise, as to one or more but
less than all claims, issues or matters in such Proceeding, the Company shall
indemnify Indemnitee against all Expenses actually and reasonably incurred by
[him][her] or on [his][her] behalf in connection with each successfully resolved
claim, issue or matter and any claim, issue or matter related to any claim,
issue, or matter on which Indemnitee was successful. For purposes of this
Section and without limitation, the termination of any claim, issue or matter in
such a Proceeding by dismissal, with or without prejudice, shall be deemed to be
a successful result as to such claim, issue or matter.

6. Indemnification For Expenses of a Witness. Notwithstanding any other
provision of this Agreement, to the extent that Indemnitee is, by reason of
[his][her] Corporate Status, a witness in any Proceeding to which Indemnitee is
not a party, [he][she] shall be indemnified against all Expenses actually and
reasonably incurred by [him][her] or on [his][her] behalf in connection
therewith.

7. Exclusions. Notwithstanding any provision in this Agreement to the contrary,
the Company shall not be obligated under this Agreement to make any indemnity in
connection with any claim made against Indemnitee:

(a) for which payment has actually been made to or on behalf of Indemnitee under
any insurance policy or other indemnity provision, except with respect to any
excess beyond the amount paid under any insurance policy or other indemnity
provision; or

(b) for an accounting of profits made from the purchase and sale (or sale and
purchase) by Indemnitee of securities of the Company within the meaning of
Section 16(b) of the Securities Exchange Act of 1934, as amended, or similar
provisions of state statutory law or common law; or

 

-7-



--------------------------------------------------------------------------------

(c) in connection with any Proceeding (or any part of any Proceeding) initiated
or brought voluntarily by Indemnitee prior to a Change of Control against the
Company or its directors, officers, employees or other indemnitees, unless
(i) the Board of the Company authorized the Proceeding (or any part of any
Proceeding) prior to its initiation, or (ii) the Company provides
indemnification, in its sole discretion, pursuant to the powers vested in the
Company under applicable law.

8. Advances of Expenses. Notwithstanding any provision of this Agreement to the
contrary, the Company shall advance the Expenses reasonably incurred by
Indemnitee in connection with any Proceeding for which indemnification is or may
be available pursuant to this Agreement within 20 days after the receipt by the
Company of a statement or statements requesting such advances from time to time,
whether prior to or after final disposition of any Proceeding. Advances shall be
unsecured and interest free. Advances shall be made to the fullest extent
permitted by applicable law and without requiring a preliminary determination of
Indemnitee’s ultimate entitlement to indemnification under the other provisions
of this Agreement, including any determination under Section 11 hereof. Advances
shall include any and all Expenses incurred pursuing an action to enforce this
right of advancement, including Expenses incurred preparing and forwarding
statements to the Company to support the advances claimed. Indemnitee shall
qualify for advances solely upon the execution and delivery to the Company of
(a) a written affirmation by Indemnitee of Indemnitee’s good faith belief that
the standard of conduct necessary for indemnification by the Company as
authorized by law and by this Agreement has been met and (b) a written
undertaking by or on behalf of Indemnitee to repay any Expenses advanced if it
shall ultimately be determined that such standard of conduct has not been met.

9. Selection of Counsel. In the event the Company is obligated under Section 8
hereof to pay, and pays the Expenses of any Proceeding against Indemnitee, the
Company, if appropriate, shall be entitled to assume the defense of such
Proceeding, with counsel approved by Indemnitee, which approval shall not be
unreasonably withheld, upon the delivery to Indemnitee of written notice of its
election so to do. After delivery of such notice, approval of such counsel by
Indemnitee and the retention of such counsel by the Company, the Company will
not be liable to Indemnitee under this Agreement for any fees of counsel
subsequently incurred by Indemnitee with respect to the same Proceeding,
provided that (i) Indemnitee shall have the right to employ [his][her] counsel
in any such Proceeding at Indemnitee’s expense; and (ii) if (A) the employment
of counsel by Indemnitee has been previously authorized by the Company,
(B) Indemnitee shall have reasonably concluded that there may be a conflict of
interest between the Company and Indemnitee in the conduct of any such defense
or (C) the Company shall not, in fact, have employed counsel approved by
Indemnitee to assume the defense of such Proceeding, then the fees and expenses
of Indemnitee’s counsel shall be at the expense of the Company.

10. Procedure for Notification and Defense of Claim.

(a) Indemnitee shall, as a condition precedent to [his][her] right to be
indemnified under this Agreement, give the Company notice in writing as soon as
practicable of any claim made against Indemnitee for which indemnification will
or could be sought under this Agreement; provided, however, that a delay in
giving such notice shall not deprive Indemnitee of any right to be indemnified
under this Agreement unless, and then only to

 

-8-



--------------------------------------------------------------------------------

the extent that, such delay is materially prejudicial to the defense of such
claim. The omission to notify the Company will not relieve the Company from any
liability for indemnification which it may have to Indemnitee otherwise under
this Agreement. The Secretary of the Company shall, promptly upon receipt of
such a request for indemnification, advise the Board in writing that Indemnitee
has requested indemnification.

(b) The Company will be entitled to participate in any Proceeding at its own
expense.

11. Procedure Upon Application for Indemnification.

(a) Following written request by Indemnitee for indemnification pursuant to the
first sentence of Section 10(a), a determination, if required by applicable law,
with respect to Indemnitee’s entitlement thereto shall be made in the specific
case: (i) if a Change of Control shall have occurred, by Independent Counsel in
a written opinion to the Board, a copy of which shall be delivered to
Indemnitee; or (ii) if a Change of Control shall not have occurred, (A) by the
Board by a majority vote of a quorum consisting of Disinterested Directors,
(B) if such a quorum cannot be obtained then by a majority vote of a committee
of the Board consisting solely of Disinterested Directors designated by a
majority vote of the Board in which directors who are parties to the Proceeding
in respect of which indemnification is sought may participate, (C) if a quorum
of the Board consisting of Disinterested Directors is not obtainable, and if a
majority vote of a committee of the Board consisting solely of Disinterested
Directors is not obtainable, or, even if obtainable such quorum of Disinterested
Directors, or such committee, by a majority vote so directs, by Independent
Counsel in a written opinion to the Board, a copy of which shall be delivered to
Indemnitee or (D) if so directed by a majority of the members of the Board, by
the shareholders of the Company; and, if it is so determined that Indemnitee is
entitled to indemnification, payment to Indemnitee shall be made within ten
(10) days after such determination. Indemnitee shall cooperate with the person,
persons or entity making such determination with respect to Indemnitee’s
entitlement to indemnification, including providing to such person, persons or
entity upon reasonable advance request any documentation or information which is
not privileged or otherwise protected from disclosure and which is reasonably
available to Indemnitee and reasonably necessary to such determination. Any
costs or expenses (including attorneys’ fees and disbursements) incurred by
Indemnitee in so cooperating with the person, persons or entity making such
determination shall be borne by the Company (irrespective of the determination
as to Indemnitee’s entitlement to indemnification) and the Company hereby
indemnifies and agrees to hold Indemnitee harmless therefrom.

(b) In the event the determination of entitlement to indemnification is to be
made by Independent Counsel pursuant to Section 11(a) hereof, the Independent
Counsel shall be selected as provided in this Section 11(b). If a Change of
Control shall not have occurred, the Independent Counsel shall be selected by
the Board or a committee of the Board consisting solely of Disinterested
Directors, by the vote required by applicable law for the selection of
Independent Counsel, and the Company shall give written notice to Indemnitee
advising [him][her] of the identity of the Independent Counsel so selected. If

 

-9-



--------------------------------------------------------------------------------

a Change of Control shall have occurred, the Independent Counsel shall be
selected by Indemnitee (unless Indemnitee shall request that such selection be
made by the Board, in which event the preceding sentence shall apply), subject
to approval by the Board, or a committee thereof consisting solely of
Disinterested Directors, by the vote required by applicable law for the
selection of Independent Counsel, and Indemnitee shall give written notice to
the Company advising it of the identity of the Independent Counsel so selected.
Any such approval by the Board or a committee thereof consisting solely of
Disinterested Directors, will not be unreasonably withheld and by such approval
the Board or committee shall be deemed to have joined in such selection. In
either event, Indemnitee or the Company, as the case may be, may, within ten
(10) days after such written notice of selection shall have been given, deliver
to the Company or to Indemnitee, as the case may be, a written objection to such
selection; provided, however, that such objection may be asserted only on the
ground that the Independent Counsel so selected does not meet the requirements
of “Independent Counsel” as defined in Section 2 of this Agreement, and the
objection shall set forth with particularity the factual basis for such
assertion. Absent a proper and timely objection, the person so selected (and, if
a Change of Control shall have occurred, approved by the Board or a committee
thereof consisting solely of Disinterested Directors) shall act as Independent
Counsel. If such written objection is so made and substantiated, the Independent
Counsel so selected may not serve as Independent Counsel unless and until such
objection is withdrawn or a court has determined that such objection is without
merit. If, within twenty (20) days after submission by Indemnitee of a written
request for indemnification pursuant to Section 10(a) hereof, no Independent
Counsel shall have been selected (and, if a Change of Control shall have
occurred, approved by the Board or a committee thereof consisting solely of
Disinterested Directors) and not objected to, either the Company or Indemnitee
may petition a court of competent jurisdiction for resolution of any failure by
the Board or a committee thereof to approve Indemnitee’s selection of
Independent Counsel after a Change of Control shall have occurred, or any
objection which shall have been made by the Company or Indemnitee to the other’s
selection of Independent Counsel and/or for the appointment as Independent
Counsel of a person selected by the court or by such other person as the court
shall designate, and the person with respect to whom all failures to approve and
objections are so resolved or the person so appointed shall act as Independent
Counsel under Section 11(a) hereof. Upon the due commencement of any judicial
proceeding or arbitration pursuant to Section 13(a) of this Agreement,
Independent Counsel shall be discharged and relieved of any further
responsibility in such capacity (subject to the applicable standards of
professional conduct then prevailing).

12. Presumptions and Effect of Certain Proceedings.

(a) In making a determination with respect to entitlement to indemnification
hereunder, the person or persons or entity making such determination shall
presume that Indemnitee is entitled to indemnification under this Agreement and
the Company shall have the burden of proof to overcome that presumption in
connection with the making by any person, persons or entity of any determination
contrary to that presumption. Neither the failure of the Company (including by
its directors or independent legal counsel) to have made a determination prior
to the commencement of any action pursuant to this

 

-10-



--------------------------------------------------------------------------------

Agreement that indemnification is proper in the circumstances because Indemnitee
has met the applicable standard of conduct, nor an actual determination by the
Company (including by its directors or independent legal counsel) that
Indemnitee has not met such applicable standard of conduct, shall be a defense
to the action or create a presumption that Indemnitee has not met the applicable
standard of conduct.

(b) If the person, persons or entity empowered or selected under Section 11 of
this Agreement to determine whether Indemnitee is entitled to indemnification
shall not have made a determination within sixty (60) days after receipt by the
Company of the request therefor, the requisite determination of entitlement to
indemnification shall be deemed to have been made and Indemnitee shall be
entitled to such indemnification, absent (i) a misstatement by Indemnitee of a
material fact, or an omission of a material fact necessary to make Indemnitee’s
statement not materially misleading, in connection with the request for
indemnification or (ii) a prohibition of such indemnification under applicable
law; provided, however, that such 60-day period may be extended for a reasonable
time, not to exceed an additional thirty (30) days or, if later, 30 days
following final disposition (including termination) of the applicable
Proceeding, if the person, persons or entity making the determination with
respect to entitlement to indemnification in good faith requires such additional
time for the obtaining or evaluating of documentation and/or information
relating thereto; and provided, further, that the foregoing provisions of this
Section 12(b) shall not apply if the determination of entitlement to
indemnification is to be made by Independent Counsel pursuant to Section 11(a)
of this Agreement.

(c) Termination. The termination of any proceeding by judgment, order or
settlement does not create a presumption that Indemnitee did not meet the
requisite standard of conduct required under applicable law for indemnification.

(d) Actions of Others. The knowledge and/or actions, or failure to act, of any
director, officer, agent, trustee, fiduciary or employee of the Enterprise shall
not be imputed to Indemnitee for purposes of determining the right to
indemnification under this Agreement.

13. Remedies of Indemnitee.

(a) In the event that (i) a determination is made pursuant to Section 11 of this
Agreement that Indemnitee is not entitled to indemnification under this
Agreement, (ii) advancement of Expenses is not timely made pursuant to Section 8
of this Agreement, (iii) no determination of entitlement to indemnification
shall have been made pursuant to Section 11(a) of this Agreement within sixty
(60) days after proper receipt by the Company of the request for indemnification
(or such later period as provided under Section 12(b)), or (iv) payment of
indemnification is not made pursuant to Section 3, 4, 5, 6 or the last sentence
of Section 11(a) of this Agreement within ten (10) days after receipt by the
Company of a written request therefor, or, if a determination is required by
law, within ten (10) days after a determination has been made that Indemnitee is
entitled to indemnification, Indemnitee shall be entitled to an adjudication
(or, in the case of clause (i), to seek an adjudication) in an appropriate court
of the State of New York or in any

 

-11-



--------------------------------------------------------------------------------

other court of competent jurisdiction of [his][her] entitlement to such
indemnification or advancement of Expenses; provided, that nothing contained in
this Section 13 shall be deemed to limit Indemnitee’s rights under
Section 12(b). Alternatively, Indemnitee, at [his][her] option, may seek an
award in binding arbitration to be conducted by a single arbitrator pursuant to
the Commercial Arbitration Rules of the American Arbitration Association. The
Company shall not oppose Indemnitee’s right to seek any such adjudication or
award in arbitration.

(b) In the event that a determination shall have been made pursuant to
Section 11(a) of this Agreement that Indemnitee is not entitled to
indemnification, any judicial proceeding or arbitration commenced pursuant to
this Section 13 shall be conducted in all respects as a de novo trial or
arbitration on the merits, and Indemnitee shall not be prejudiced by reason of
that adverse determination. In any judicial proceeding or arbitration commenced
pursuant to this Section 13 the Company shall have the burden of proving
Indemnitee is not entitled to indemnification or advancement of Expenses, as the
case may be.

(c) If a determination shall have been made pursuant to Section 11(a) of this
Agreement that Indemnitee is entitled to indemnification, the Company shall be
bound by such determination in any judicial proceeding or arbitration commenced
pursuant to this Section 13, absent (i) a misstatement by Indemnitee of a
material fact, or an omission of a material fact necessary to make Indemnitee’s
statement not materially misleading, in connection with the request for
indemnification or (ii) a prohibition of such indemnification under applicable
law.

(d) The Company shall be precluded from asserting in any judicial proceeding or
arbitration commenced pursuant to this Section 13 that the procedures and
presumptions of this Agreement are not valid, binding and enforceable and shall
stipulate in any such court or before any such arbitrator that the Company is
bound by all the provisions of this Agreement. The Company shall indemnify
Indemnitee against any and all Expenses, and if requested by Indemnitee, shall
(within twenty (20) days after receipt by the Company of a written request
therefore) advance such expenses to Indemnitee, which are incurred by Indemnitee
in connection with any action brought by Indemnitee for indemnification or
advance of Expenses from the Company under this Agreement, under the Company’s
Charter and Bye-Laws as in effect from time to time or under any directors’ and
officers’ liability insurance policies maintained by the Company, regardless of
whether Indemnitee ultimately is determined to be entitled to such
indemnification, advancement of Expenses or insurance recovery, as the case may
be.

14. Non-exclusivity; Survival of Rights; Insurance; Subrogation.

(a) The rights of indemnification and to receive advancement of Expenses as
provided by this Agreement shall not be deemed exclusive of any other rights to
which Indemnitee may at any time be entitled under applicable law, the Charter,
Bye-Laws, any agreement, a vote of shareholders or a resolution of directors, or
otherwise. No amendment, alteration or repeal of this Agreement or of any
provision hereto shall limit or restrict any right of Indemnitee under this
Agreement in respect of any action taken or

 

-12-



--------------------------------------------------------------------------------

omitted by such Indemnitee in [his][her] Corporate Status prior to such
amendment, alteration or repeal. To the extent that a change in Bermuda law,
whether by statute or judicial decision, permits greater indemnification or
advancement of Expenses than would be afforded currently under the Charter,
Bye-Laws and this Agreement, it is the intent of the parties hereto that
Indemnitee shall enjoy by this Agreement the greater benefits so afforded by
such change. No right or remedy herein conferred is intended to be exclusive of
any other right or remedy, and every other right and remedy shall be cumulative
and in addition to every other right and remedy given hereunder or now or
hereafter existing at law or in equity or otherwise. The assertion or employment
of any right or remedy hereunder, or otherwise, shall not prevent the concurrent
assertion or employment of any other right or remedy.

(b) The Company shall, from time to time, make the good faith determination
whether or not it is practicable for the Company to obtain and maintain a policy
or policies of insurance with reputable insurance companies providing the
directors, officers, employees, trustees, fiduciaries and agents of the Company
with coverage for losses from wrongful acts, or to ensure the Company’s
performance of its indemnification obligations under this Agreement. Among other
considerations, the Company will weigh the costs of obtaining such insurance
coverage against the protection afforded by such coverage. To the extent that
the Company maintains an insurance policy or policies providing liability
insurance for directors, officers, employees, trustees, fiduciaries and agents
of the Company or of any other corporation, partnership, joint venture, trust,
employee benefit plan or other enterprise which such person serves at the
request of the Company, Indemnitee shall be covered by such policy or policies
in accordance with its or their terms to the maximum extent of the coverage
available for any such director, officer, employee, trustee, fiduciary or agent
under such policy or policies. If, at the time of the receipt of a notice of a
claim pursuant to the terms hereof, the Company has director and officer
liability insurance in effect, the Company shall give prompt notice of the
commencement of such proceeding to the insurers in accordance with the
procedures set forth in the respective policies. The Company shall thereafter
take all necessary or desirable action to cause such insurers to pay, on behalf
of Indemnitee, all amounts payable as a result of such proceeding in accordance
with the terms of such policies.

(c) In the event of any payment under this Agreement, the Company shall be
subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee against other persons or entities, and Indemnitee shall execute all
papers required and take all action necessary to secure such rights, including
execution of such documents as are necessary to enable the Company to bring suit
to enforce such rights.

(d) The Company shall not be liable under this Agreement to make any payment of
amounts otherwise indemnifiable (or for which advancement is provided hereunder)
hereunder if and to the extent that Indemnitee has otherwise actually received
such payment under any insurance policy, contract, agreement or otherwise.

(e) The Company’s obligation to indemnify or advance Expenses hereunder to
Indemnitee who is or was serving at the request of the Company as a director,
officer,

 

-13-



--------------------------------------------------------------------------------

employee, trustee, fiduciary or agent of any other corporation, partnership,
joint venture, trust, employee benefit plan or other enterprise shall be reduced
by any amount Indemnitee has actually received as indemnification or advancement
of expenses from such other corporation, partnership, joint venture, trust,
employee benefit plan or other enterprise.

15. Settlement.

(a) The Company shall have no obligation to indemnify Indemnitee under this
Agreement for any amounts paid in settlement of any Proceeding by Indemnitee
effected without the Company’s prior written consent.

(b) The Company shall not, without the prior written consent of Indemnitee,
consent to the entry of any judgment against Indemnitee or enter into any
settlement or compromise which (i) includes an admission of fault of Indemnitee,
any non-monetary remedy affecting or obligation of Indemnitee, or monetary Loss
for which Indemnitee is not indemnified hereunder or (ii) with respect to any
Proceeding with respect to which Indemnitee may be or is made a party, witness
or participant or may be or is otherwise entitled to seek indemnification
hereunder, does not include, as an unconditional term thereof, the full release
of Indemnitee from all liability in respect of such Proceeding, which release
shall be in form and substance reasonably satisfactory to Indemnitee.

(c) Neither the Company nor Indemnitee shall unreasonably withhold its consent
to any proposed settlement.

16. Duration of Agreement. This Agreement shall continue until and terminate
upon the later of (a) ten (10) years after the date that Indemnitee shall have
ceased to serve as a director or officer of the Company or as a director,
officer, employee, trustee, fiduciary or agent of any other corporation,
partnership, joint venture, trust, employee benefit plan or other enterprise
which Indemnitee served at the request of the Company or (b) one (1) year after
the final termination of any Proceeding, including any and all appeals, then
pending in respect of which Indemnitee is granted rights of indemnification or
advancement of Expenses hereunder and of any proceeding commenced by Indemnitee
pursuant to Section 13 of this Agreement relating thereto.

17. Successors and Assigns. This Agreement shall be binding upon the Company and
its successors and assigns and shall inure to the benefit of Indemnitee and
[his][her] heirs, executors and administrators.

18. Severability. If any provision or provisions of this Agreement shall be held
to be invalid, illegal or unenforceable for any reason whatsoever (a) the
validity, legality and enforceability of the remaining provisions of this
Agreement (including without limitation, each portion of any Section of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall not
in any way be affected or impaired thereby and shall remain enforceable to the
fullest extent permitted by law; (b) such provision or provisions shall be
deemed reformed to the extent necessary to conform to applicable law and to give
the maximum effect to the intent of the parties hereto; and (c) to the

 

-14-



--------------------------------------------------------------------------------

fullest extent possible, the provisions of this Agreement (including, without
limitation, each portion of any Section of this Agreement containing any such
provision held to be invalid, illegal or unenforceable, that is not itself
invalid, illegal or unenforceable) shall be construed so as to give effect to
the intent manifested thereby.

19. Enforcement.

(a) The Company expressly confirms and agrees that it has entered into this
Agreement and assumed the obligations imposed on it hereby in order to induce
Indemnitee to serve as a director or officer of the Company, and the Company
acknowledges that Indemnitee is relying upon this Agreement in serving as a
director or officer of the Company.

(b) This Agreement constitutes the entire agreement between the parties hereto
with respect to the subject matter hereof and supersedes all prior agreements
and understandings, oral, written and implied, between the parties hereto with
respect to the subject matter hereof.

20. Effectiveness of Agreement. This Agreement shall be effective as of the date
set forth on the first page and may apply to acts or omissions of Indemnitee
which occurred prior to such date if Indemnitee was an officer, director,
employee, trustee, fiduciary or other agent of the Company, or was serving at
the request of the Company as a director, officer, employee, trustee, fiduciary
or agent of another corporation, partnership, joint venture, trust, employee
benefit plan or other enterprise, at the time such act or omission occurred.

21. Modification and Waiver. No supplement, modification or amendment of this
Agreement shall be binding unless executed in writing by the parties thereto. No
waiver of any of the provisions of this Agreement shall be deemed or shall
constitute a waiver of any other provisions of this Agreement nor shall any
waiver constitute a continuing waiver.

22. Notice by Indemnitee. Indemnitee agrees promptly to notify the Company in
writing upon being served with any summons, citation, subpoena, complaint,
indictment, information or other document relating to any Proceeding or matter
which may be subject to indemnification or advancement of Expenses covered
hereunder. The failure of Indemnitee to so notify the Company shall not relieve
the Company of any obligation which it may have to Indemnitee under this
Agreement or otherwise.

23. Notices. All notices, requests, demands and other communications under this
Agreement shall be in writing and shall be deemed to have been duly given (a) if
delivered by hand and receipted for by the party to whom said notice or other
communication shall have been directed, or (b) mailed by certified or registered
mail with postage prepaid, on the third business day after the date on which it
is so mailed:

(a) If to Indemnitee, at the address indicated on the signature page of this
Agreement, or such other address as Indemnitee shall provide to the Company.

 

-15-



--------------------------------------------------------------------------------

(b) If to the Company to

Genpact Limited

c/o Genpact LLC

105 Madison Avenue, 2nd Floor

New York, NY 10016

Attention: General Counsel

With a copy to:

Genpact Limited

Canon’s Court

22 Victoria Street

Hamilton HM 12

Bermuda

Attention: The Secretary

or to any other address as may have been furnished to Indemnitee by the Company.

24. Contribution. To the fullest extent permissible under applicable law, if the
indemnification provided for in this Agreement is unavailable to Indemnitee for
any reason whatsoever, the Company, in lieu of indemnifying Indemnitee, shall
contribute to the amount incurred by Indemnitee, whether for Losses and/or for
Expenses, in connection with any claim relating to an indemnifiable event under
this Agreement, in such proportion as is deemed fair and reasonable in light of
all of the circumstances of such Proceeding in order to reflect (i) the relative
benefits received by the Company and Indemnitee as a result of the event(s)
and/or transaction(s) giving cause to such Proceeding; and/or (ii) the relative
fault of the Company (and its directors, officers, employees, trustees,
fiduciaries and agents) and Indemnitee in connection with such event(s) and/or
transaction(s).

25. Applicable Law and Consent to Jurisdiction. This Agreement and the legal
relations among the parties shall be governed by, and construed and enforced in
accordance with, the laws of the State of New York.

26. Identical Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall for all purposes be deemed to be an original
but all of which together shall constitute one and the same Agreement. Only one
such counterpart signed by the party against whom enforceability is sought needs
to be produced to evidence the existence of this Agreement.

27. Miscellaneous. Use of the masculine pronoun shall be deemed to include usage
of the feminine pronoun where appropriate. The headings of the paragraphs of
this Agreement are inserted for convenience only and shall not be deemed to
constitute part of this Agreement or to affect the construction thereof. The
term including shall mean including without limitation.

 

-16-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be signed as of
the day and year first above written.

 

GENPACT LIMITED       INDEMNITEE By:  

 

      By:  

 

Name:         Name:           Address:  

 

-17-